DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 March 2022 has been entered.

Status of Amendment
The amendment filed on 20 October 2021 fails to place the application in condition for allowance. 
Claims 1-13, 16-22 are currently pending.
Claims 1-12, 16-19, 21, and 22, are currently under examination.
Claims 13 and 20 currently withdrawn.

Status of Rejections
The rejection of claims 1-12 under 35 U.S.C. 103(a) are herein maintained.
Election/Restrictions
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 20 is drawn to an electroplating solution with a particular composition where the claimed zeta potential is a result of the electrolyte properties not deemed novel in light of the rejection below and thus not contribute over the prior art as required by PCT Rule 13.2.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9, and  are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (CN 107217292 A as provided with the IDS dated 30 March 2021 and citations drawn toward the translation provided therein) in view of Diba et al (Progress in Materials Science 82 (2016) 83–117), Song et al (Chem. Commun., 2012, 48, 2119–2121), and Kumar et al (RSC Adv., 2015, 5, 25603).
As to claims 1, 3-7, and 9, Fan discloses a method of electroplating of a silver-graphene composite onto a substrate comprising
	Preparing a plating bath comprising (embodiment 4 [0076] and [0077]):
		A dissolved water soluble silver salt comprising silver ions ([0077] 40 g/L silver nitrate as required by instant claim 1 and 6, and equates to 0.23 mol/L which falls within the ranges recited in instant claim 7),
		A stable dispersion of graphene flakes ([0077] “1 g/L…graphene”), and
		An aqueous electrolyte, the electrolyte comprising:
			A silver complexing agent to inhibit spontaneous deposition of the silver ions on the surface of the substrate ([0077] 200 g/L sodium thiosulfate as required by instant claims 1 and equated to 1.26 mol/L as required by instant claim 9,
			A cationic surfactant ([0077] 0.5 g/L CTAB as required by instant claim 1and 3, and equates to 1.3 mmol/L as required by instant claim 4
			A pH adjusting compound (any other constituent as inherent as evidenced by the varying pH’s in the experiment of Tests 1-6 [0080]-[0085]).
	Applying a negative electric potential on a surface of the substrate such that electrophoresis of the graphene flakes occurs and said flakes are co-deposited with the silver during electroplating thereof to form a silver-graphene composite coating on the substrate surface ([0078] where it’s inherent via the electrodeposition/electrophoresis via the application of the current density).
	Fan fails to explicitly disclose adjusting the zeta potential of the graphene-electrolyte interface in the plating bath is adjusted to be positive and within a range of 10-30 mV by means of the cationic surfactant and the pH adjusting compound to inhibit aggregation of the graphene flakes in the plating bath and to promote alignment of the graphene flakes with the surface of the substrate during electrophoresis. Further, Fan is silent as to aligning the graphene flakes with the surface of the substrate and where the graphene-flakes are dispersed in a silver matrix and substantially flat and aligned with the surface of the substrate.
	Kumar discloses establishing a positive zeta potential of +11.8 mV to enable the graphene to readily move towards a negatively charged cathode and be incorporated into composite matrix (pg. 25604 col. 2 last paragraph). 
	Song discloses the concentration of the surfactant, specifically CTAB, provides a direct correlation with the zeta potential of graphene in forming deposits, where the disclosed concentration of 1.3 provides a zeta potential of graphene within the instantly claimed range (Fig. 1 approximately 20 mV, pg. 2119 col. 2 last paragraph -2120 col. 1 which also falls within the ranges of instant claim 5). 

    PNG
    media_image1.png
    397
    697
    media_image1.png
    Greyscale

 	Diba discloses appropriate zeta potentials for the electrophoretic deposition of graphene (Title) within a range of -50 to +50 mV (Table 2). Diba further discloses that orientation of graphene sheets in solution as depicted as a function of pH, showing both acidic and basic conditions allow for aligning the graphene flakes with the surface of the substrate (Fig. 18 pg. 106-107 Section 6.2.4).
	Thus, it would have been obvious to one of ordinary skill in the art provided the teachings of Song that the zeta potential of the graphene electrolyte interface of Fan falls within said range of 10-30 mV based on the concentration of the cationic surfactant and the graphene in the plating solution of Fan. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the teaching of Diba and Kumar to have provided an appropriate zeta potential of 11.8 mV that falls within the instantly claimed ranges in the method of Fan to provide an expected result of enabling graphene to readily move toward the negatively charged substrate during the electrophoretic incorporation of graphene to form the nanocomposite. See MPEP 2144.07.
	As to the limitation “aligning the graphene flakes with the surface of the substrate and where the graphene-flakes are dispersed in a silver matrix and substantially flat and aligned with the surface of the substrate”, Fan, as modified by Diba, Kumar, and Song, does not disclose the alignment of the graphene with respect to the substrate upon deposition. Diba discloses a direct relationship of the orientation of the graphene sheets relative the substrate at different pH levels of electrolyte during deposition (Fig. 18 Section 6.2.4). Thus, as evidenced by Diba, the orientation of being parallel to the substrate happened in both acidic and basic pH ranges. Thus, the selection from a limited number of options of the orientation of the graphene flakes being either aligned or non-aligned parallel to the substrate is prima facie obvious depending on the desired product being made. See MPEP 2143 E.
	As to the limitations “to inhibit…substrate” and “to inhibit aggregation…to promote…during electrophoresis”, Fig. 18 from Diba is reproduced from Hasan (provided herein and shown on pg. 7370). Notably, Hasan explicitly recites that aggregation is inhibited due to electrostatic repulsion among the negative charges of the sheets (pg. 7368 col. 1 1st paragraph) and a desirability of minimal aggregation when in suspension for a suitable deposition (pg. 7368 col. 1 2nd paragraph) where the amount of aggregation is also correlated to pH (fig. 3). Diba and Hasan disclose that the image and representation is taken as a result of the applied voltage/current during electrophoretic deposition and not "before" deposition as alleged by Applicant. See Diba Section 6.2.4 pg. 107 "when basic condition...were deposited..." Hasan 7371 col. 1 1st paragraph Abstract, and supporting information. Therefore, said limitations are drawn towards a motivation and/or result of using the particulars of the instant claim language which is recognized in the prior art as such preventing aggregation.
	Further, since the prior art process is the same as the process as claimed and forms a product, a silver-graphene composite, substantially identical to the claimed product, at a pH that as evidenced by Diba provides parallel aligned graphene to the substrate as disclosed above, such an alignment presents a prima facie case of inherency insomuch as in carrying out the process as claimed, the result of said process would necessarily be the same. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). See MPEP 2112.

As to claims 16 and 17, as evidenced by Song, the zeta potential is a result effective variable based on the concentration of surfactant (Fig. 1 CTAB curve) which shows the lower the concentration of surfactant the lower, as more negative, the zeta potential and the higher the concentration the higher, and more positive the zeta potential. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to optimize the concentration of surfactant to optimize the zeta potential of graphene as taught by Song as deemed necessary in the method of Fan, as modified by Diba, Song, and Kumar, which modifies how the graphene is deposited thereon. See MPEP 2144.05 II.
As to claim 18, Fan, as modified by Diba, Song, and Kumar, fails to explicitly disclose ultrasonicating the plating bath to promote separation between the graphene flakes in the plating bath before applying the negative electric potential. ([0043]).

As to claim 22, Fan discloses an embodiment comprising polyethyleneimine at a pH of 6 ([0084]).

Claims 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fan, as modified by Diba, Song, and Kumar, in view of Monteiro et al (US 2014/0374267 A1).
As to claims 10-11 and 19, Fan, as modified by Diba, Song, and Kumar, fail to explicitly disclose the graphene content in the composite as required by instant claim 10 and the graphene flakes longest axis as required by instant claim 11.
	Monteiro discloses the graphene content in the composite of 0.1-5 wt % which overlaps the instantly claimed range of claim 10 ([0052]), the graphene flakes longest axis of that falls within the range of instant claim 11 ([0014]-[0015]) with a lateral size of less than 1 mircometer to promote nucleation of the silver ions around the graphene flakes ([0014] “a dimension of less than or equal to 750 nm…”).
	Thus, it would have been obvious to one of ordinary skill in the art to have used the graphene with properties as taught by Monteiro in the method of Fan, as modified by Diba, Song, and Kumar, because it amounts to using a recognized type of graphene for deposition providing an expected result of whichever coating is desired. See MPEP 2144.07 and 2143 A.

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fan, as modified by Diba, Song, and Kumar, in view of Wolfrum et al (US 2015/0279506 A1).
As to claims 12, Fan, as modified by Diba, Song, and Kumar, fail to explicitly disclose the number of graphene layers as required by instant claim 12.
	Wolfrum disclosed graphene with 50 or more layers ([0093]-[0094]).
	Thus, it would have been obvious to one of ordinary skill in the art to have used the graphene with properties as taught by Wolfrum in the method of Fan, as modified by Diba, Song, and Kumar, because it amounts to using a recognized type of graphene for deposition providing an expected result of whichever coating is desired, See MPEP 2144.07 and 2143 A, and allows for large quantities of graphene flakes to be obtained with advantageous properties over monolayer graphene (Wolfrum [0009]) suitable to the use in a composite material and electrically conductive coating compositions ([0182] –[0183] Wolfrum).
Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fransaer et al (EP 2634293 A2) in view of Taher (EP 3388168 A1), Diba et al (Progress in Materials Science 82 (2016) 83–117), Song et al (Chem. Commun., 2012, 48, 2119–2121), and Kumar et al (RSC Adv., 2015, 5, 25603).
As to claims 1, 2, 6, and 7, Fransaer discloses a method of electroplating of a silver-graphene composite onto a substrate comprising
	Preparing a plating bath comprising ([0014]):
		A dissolved water soluble silver salt comprising silver ions ([0018] 1-150 g/L silver nitrate as required by instant claim 1 and 6, and overlaps the instantly claimed rang of claim 7 and thus prima facie obvious. See MPEP 2144.05),
		Dispersed carbon black ([0015]”), and
		An aqueous electrolyte, the electrolyte comprising:
		A silver complexing agent to inhibit spontaneous deposition of the silver ions on the surface of the substrate ([0018] sodium thiosulfate and silver hydantion as required by instant claims1 and 8 and with specific example of 5,5 – dimethyl hydantion in Tables 1-3),
		A cationic surfactant ([0027] has examples of cationic surfactants – cetyltrimethylammonium hydrogen sulfate)
		A pH adjusting compound ([0026] with specific examples of KOH as required by instant claim 2 in Tables 1-3)).
Applying a negative electric potential on a surface of the substrate such that electrophoresis of the graphene flakes occurs and said flakes are co-deposited with the silver during electroplating thereof to form a silver-graphene composite coating on the substrate surface ([0029] where it’s inherent via the electrodeposition/electrophoresis via the application of the current density).
	Fransaer fails to explicitly disclose using graphene in place of carbon black and wherein the zeta potential of the graphene-electrolyte interface in the plating bath is adjusted to be positive and within a range of 10-30 mV by means of the cationic surfactant and the pH adjusting compound to inhibit aggregation of the graphene flakes in the plating bath and to promote alignment of the graphene flakes with the surface of the substrate during electrophoresis..
	Taher discloses using graphene instead of conventional forms of carbon due to the beneficial lubricating effects in a metal matrix ([0006], [0008]).
	Thus, it would have been obvious to one of ordinary skill in the art to have used graphene as taught by Taher in place of the carbon black in Fransaer because it provides an increased lubricating effect to provide a good sliding contact material ([0010] Taher) and thus provides a reasonable expectation of success in the substitution of one lubricating particles for a different one in producing sliding contacts (See Fransaer [0010] and MPEP 2143 B).
	Kumar discloses establishing a positive zeta potential of +11.8 mV to enable the graphene to readily move towards a negatively charged cathode and be incorporated into composite matrix (pg. 25604 col. 2 last pargraph). 
	Song discloses the concentration of the surfactant, specifically CTAB, provides a direct correlation with the zeta potential of graphene in forming deposits, where the disclosed concentration of 1.3 provides a zeta potential of graphene within the instantly claimed range (Fig. 1 approximately 20 mV, pg. 2119 col. 2 last pargraph -2120 col. 1 which also falls within the ranges of instant claim 5). 
 	Diba discloses appropriate zeta potentials for the electrophoretic deposition of graphene (Title) within a range of -50 to +50 mV (Table 2).
	Thus, it would have been obvious to one of ordinary skill in the art provided the teachings of Song that the zeta potential of the graphene electrolyte interface of Fransaer, as modified by Taher, falls within said range of 10-30 mV based on the concentration of the cationic surfactant and the graphene in the plating solution of Fan. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the teaching of Diba and Kumar to have provides an appropriate zeta potential of 11.8 mV that falls within the instantly claimed ranges in the method of Fransaer, as modified by Taher, to provide an expected result of enabling graphene to readily move toward the negatively charged substrate during the electrophoretic incorporation of graphene to form the nanocomposite. See MPEP 2144.07.
	As to the limitation “aligning the graphene flakes with the surface of the substrate and where the graphene-flakes are dispersed in a silver matrix and substantially flat and aligned with the surface of the substrate”, Fransaer, as modified by Taher, Fan, Diba, Kumar, and Song, does not disclose the alignment of the graphene with respect to the substrate upon deposition. Diba discloses a direct relationship of the orientation of the graphene sheets relative the substrate at different pH levels of electrolyte during deposition (Fig. 18 Section 6.2.4). Thus, as evidenced by Diba, the orientation of being parallel to the substrate happened in both acidic and basic pH ranges. Thus, the selection from a limited number of options of the orientation of the graphene flakes being either aligned or non-aligned parallel to the substrate is prima facie obvious depending on the desired product being made. See MPEP 2143 E.
	Further, since the prior art process is the same as the process as claimed and forms a product, a silver-graphene composite, substantially identical to the claimed product, at a pH that as evidenced by Diba provides parallel aligned graphene to the substrate as disclosed above, such an alignment presents a prima facie case of inherency insomuch as in carrying out the process as claimed, the result of said process would necessarily be the same. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). See MPEP 2112.

As to claim 21, Fransaer discloses using CTAB (cited above) at a pH of 1-12 which overlaps the instantly claimed range thus prima facie obvious ([0026] MPEP 2144.05).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fan, as modified by Diba, Song, and Kumar, in further view of Liu et al (RSC Adv., 2016, 6, 7348–7355).
As to claim 8, Fan, as modified by Diba, Song, and Kumar, fail to disclose the use of 5,5-dimethylhydantion as the complexing agent.
	Liu discloses using 5,5-dimethylhydantion as a complexing agent in silver electrodeposition (Title, Abstract).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used 5,5-dimethylhydantion as the complexing agent in Fan, as modified by Diba, Song, and Kumar, because it is an environmentally friendly alternative to thioosulfates which has good solubility and are more stable than prior agents (pg. 7348 paragraph from column 1- 2nd paragraph in column 2) which amounts to an obvious exchange of one compound for another recognized for its intended use of a complexing agent in electrodepostion baths of silver (See MPEP 2143 B and 2144.07).

	
Response to Arguments
Applicant's arguments filed 1 March 2020 have been fully considered but they are not persuasive.
Applicant presents arguments previously presented after final presented 24 January 2022 drawn towards the as amended claim limitations addressed herein. The Examiner maintains the reasoning provided in the advisory action dated 1 March 2022. Applicant's arguments amount to assertion that each reference individually teaches something not asserted by the Examiner. Particularly, Applicant argues that Diba discloses aggregation of flakes, which are now being claimed to require "inhibition". Specifically, Applicant argues "Figure 18 of Diba, reproduced below, illustrates aggregation of flakes, which is specifically recited as being inhibited by the specific zeta potential range recited by claim 1. In addition, Figure 18 of Diba clearly illustrates aggregation occurring before electrophoresis, i.e., before the flakes are deposited on the substrate. " As an initial matter, Fig. 18 from Diba is reproduced from Hasan (provided herein and shown on pg. 7370). Notably, Hasan explicitly recites that aggregation is inhibited due to electrostatic repulsion among the negative charges of the sheets (pg. 7368 col. 1 1st paragraph) and a desirability of minimal aggregation when in suspension for a suitable deposition (pg. 7368 col. 1 2nd paragraph) where the amount of aggregation is also correlated to pH (fig. 3). Diba and Hasan disclose that the image and representation is taken as a result of the applied voltage/current during electrophoretic deposition and not "before" deposition as alleged by Applicant. See Diba Section 6.2.4 pg. 107 "when basic condition...were deposited..." Hasan 7371 col. 1 1st paragraph Abstract, and supporting information. Thus said arguments are not persuasive.
No further arguments are presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795